DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase “type” (used in “finger-type”) renders the claim indefinite because it is unclear if it is in fact a finger shape or just similar to a finger shape. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu US 20140290403 and further in view of Kearns US 8272285. 
NOTE: Limitations in “[ ]” are not taught by Wu but are included for clarification purposes. Limitations that are underlined are new amendments to limitations by Applicant (included for clarification purposes). 

Regarding claim 1, Wu teaches an actuator and therefore it is obvious to one of ordinary skill in the art at the time the invention was effectively filed is capable of teaching a method for locking [a mobile element of an aircraft, such as a hold door or a landing gear, the mobile element being moved between a deployed position and a closed or retracted position by means of] an actuator (fig.1) having a sliding and being kinematically connected to a wheel (gear wheel, annotated figure) comprising a plurality of notches (between the teeth of the gear wheel, fig.5, annotated figure), the actuator comprising drive means (motor 5) for moving the sliding stem between the deployed position and the closed or retracted position and a positive locking member (rack that that engages gear wheel, fig,5, annotated figure) of a finger type, distinct from said drive means (rack is separate from the actual motor 5) which can be operated between a first position (Not labeled, occurs when moving sliding stem to withdrawn position- when engagement occurs at one notch, and disengagement occurs at other notches - Applicant does not state all notches.) wherein the locking member is disengaged from the notches to a second position (Not labeled, when sliding stem is held in withdrawn position, since wheel turns to get to this position, therefore, the previously engaged notch then disengages, and the previously disengaged notch then engages) wherein the locking member is engaged into one of the notches, the method comprises the steps of:
-while the locking member is in the first position moving the sliding stem (fig.5) to the withdrawn position [until the mobile element arrives in the closed or retracted position wherein said mobile element is in abutment with a body of the aircraft]; and
-continuing to cause the sliding stem to be withdrawn until the positive locking member of a finger type is facing one of the plurality of notches of the wheel (fig.5) [for creating a pre-tension in the mobile element];and 
-moving the locking member towards its second position entering the positive locking member of a finger type (teeth is “finger”, therefore it is a finger-type) into said one of the plurality of notches so as to positively block the sliding stem (paragraph 21-24; engagement of the positive locking member 
	Wu however does not teach the intended use of the actuator. Therefore Wu does not teach: a mobile element of an aircraft, such as a hold door or a landing gear, the mobile element being moved between a deployed position and a closed or retracted position by means of an actuator, moving the sliding stem to the withdrawn position until the mobile element arrives in the closed or retracted position wherein said mobile element is in abutment with a body of the aircraft; creating a pre-tension in the mobile element; and lock the mobile element in the closed or retracted position with the pre-tension
	Kearns teaches the use of a linear actuator for a mobile element (landing gear, col.1 lines 10-15) of an aircraft, such as a hold door or a landing gear, the mobile element being moved between a deployed position (see background) and a closed (see background) or retracted position by means of an actuator (26), moving the sliding stem (38,41,44) to the withdrawn position until the movable element arrives in the closed or retracted position wherein said mobile element is in abutment with a body of the aircraft (see fig.1); 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the actuator of Wu for a mobile element, such as a hold door or landing gear, that moves between a deployed and a closed or retracted position by means of said actuator, moving the sliding stem of said actuator to the withdrawn position until the movable element arrives in abutment, as taught by Kearns since Wu remains silent as to the intended use of its actuator and said actuator would remain functionally equivalent. 
The combination of Wu and Kearns further teaches creating a pre-tension in the mobile element (Mobile Element- Kearns, pre-tension created by continuing to cause the sliding stem to be withdrawn 

Annotated Figure

    PNG
    media_image1.png
    449
    688
    media_image1.png
    Greyscale

Response to Arguments
 Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. Regarding claim 1 & Applicant’s response to the Advisory Action response, Examiner respectfully disagrees. Although Examiner acknowledges Applicant’s attempt to provide further clarification, the amendments do not overcome the Wu reference. Applicant is once again respectfully reminded that the engaging and disengaging of any components in an assembly can occur via other components as well. Engagement/disengagement is not synonymous with abutment (which requires two surfaces to directly touch, or contact each other).  Also, engagement/disengagement does not require elements to be fully fully disengaged (i.e. no contact between two elements). Applicant does attempt to clarify this issue with the amendment however Applicant only says “notches” not all notches, and therefore, Wu is still an applicable reference. Applicant has not provided any other arguments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to telescopic actuators.
Related but not relied upon art: 
Winther et al. US 20120222510
Deppe et al. US 10851566
Adams et al. US 10788108
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 5, 2021